Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated September 09. 2021. The following action is taken:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katchmart et al (10276198).
The reference shows a magnetic self servo writing (SSW) method comprising: detecting, with a first read head of the storage device (fig 2 element 130-1), self-servo-write spiral signals from a first 5track on a first storage medium surface of the storage device (see fig 4 showing the spiral tracks); processing the self-servo-write spiral signals from the first track using a first read channel of the storage device, to generate first control signals for positioning the first read head relative to the first track (see 10 step 1004); 10detecting, with a second read head (fig 2 element 130-2) element of the storage device, self-servo-write spiral signals from a second track on a second storage medium surface of the storage device (see fig 4 showing spiral tracks) ; processing the self-servo-write spiral signals 15from the second track using a second read channel of the storage device, to generate second control signals for positioning the second read head relative to the second track (see fig 10 step 1008); positioning a first write head relative to the first track using the first control signals via a single write 20channel (see fig 3 showing a single R/W channel) of the storage device; and positioning a second write head relative to the second track using the second control signals via the single write channel of the storage device (see fig 10 step 1010) and fig 2 element 134.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katchmart et al (10276198) in view of Schmidt et al (2019/0279675).
Regarding claim 10. The primary reference Katchmart et al (10276198) disclose the invention as analyzed above. However the reference does not explicitly an actuator control circuit controlling the first and second write heads. The secondary reference in fig 3 element 125 discloses positioning of the plurality of write heads based on servo data using an actuator control circuit element 125. It would have been obvious to one of skilled in the art at the time the invention was made to use the teachings of the secondary reference and modify the primary reference. Such modification of using an actuator control element in a magnetic disk device is merely an inherent feature in order to precisely position the read/write head on the desired track during reading and writing operation.
Regarding claim 6. The primary reference discloses the invention as analyzed above. However, the reference does not disclose adjusting the rotational frequency based on a read signal from a track. The secondary reference discloses controlling the disk motor based on a signal fig 3 element 351 drawn a servo signal from a track.  It would have been obvious to one of skilled in the art at the time the invention was made to use the teachings of the secondary reference and modify the primary reference. Such modification of controlling the disk rotation based on a read signal is well established in the art in order to precisely control the disk rotation based on a servo signal during a read and write operation.
With respect to the limitation of claim 7. The secondary reference Schmidt et al shows a common rotation element 126 rotating all of the reading and writing heads for the purpose of miniaturizing the disk device and eliminating separate motors for each of the heads and thus obvious to one skilled in the art.
With respect to the limitations of claims 8 and 9. The secondary reference in fig 3 element 125 discloses a plurality of fine controlling elements 315 and 316 for the purpose of fine tracking each of the reading and writing heads and thus obvious to one skilled in the art.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 15-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (2019/0279675).
The reference shows storage device, comprising: a storage medium, having multiple storage medium surfaces (fig 2), on which servo data is written using a self- servo-write method; 5a first read head configured to detect self- servo-write spiral signals from a first track on a first storage medium surface of the storage device (fig 2 elements 227A-227F); a first write head corresponding to the first read head, and configured to write self-servo-write data to 10the first track; a second read head configured to detect self- servo-write spiral signals from a second track on a second storage medium surface of the storage device; Attorney Docket No. MP13343 (004048-0809-101) Customer No. 45510- 26 - a second write head corresponding to the second 15read head, and configured to write self-servo-write data to the second track (the reference in fig 2 shows a plurality of reading and writing heads) ; first read data channel circuitry (fig 3 element 125) configured to process the self-servo-write spiral signals from the first track, to generate first control signals for positioning the 20first read head and the first write head relative to the first track; second read data channel circuitry configured to process the self-servo-write spiral signals from the second track, to generate second control signals for positioning the 25second read head relative to the second track (see fig 6 showing the reading from a first head and second head signal to control the data writing on the disk) and actuator control circuitry see fig 3 elements 314, 315, 316 and 317 that is: responsive to the first control signals and configured to control positioning of the first write head relative to the first track, and 30responsive to the second control signals and configured to control positioning of the second write head relative to the second track.
With respect to the limitation of claim 15 see fig 3 element  351 which is a servo signal to control the disk rotation 341.
With respect to the limitation of claim 16 see fig 3 element 128 having a common axis actuator.
With respect to the limitation of claim 16-18 see fig 2 elements 224A-224D positioning  the plurality of magnetic heads on the disk having different “arms” on different relative disk tracks.
With respect to the limitations of claims 18 and 19 see fig 3 elements 314, 315 and 316.
With respect to the limitation of claim 20 see fig 2 showing an arm 22A positioning on a first surface 210 and a second arm 22B positioning on a second different surface 221C and micro actuators as in fig 3 elements 314-316.

Claim Objections
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach a phase differential and using the phase differential to adjust servo wedge for a second one of successive passes  to relative tot eh servo wedge on the first pass as claimed in claims 2 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688